DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 11/4/2021, as to the point that Kashima fails to teach “a thickness of the second portion does not increase during the applying the second portion with the acid solution”, have been fully considered but they are not persuasive. Kashima teaches in [0075]-[0077] that the glass surface further has a low-density layer 10 in which the surface layer of the compressive stress layer has been denatured, specifically, the density thereof has been reduced [(b) to (c) in FIG. 1]; and therefore, Kashima easily reads on the new limitation “ a thickness ---- does not increase during the applying the second portion with the acid solution”.
Applicants also argue that Kashima fails to disclose "wherein the strengthening the glass is performed without using any acid solution and under a condition that a ratio 
In response, examiner states that Kashima et al disclose that through the ion exchange, the composition of the glass surface is changed, and the glass surface is densified to form a compressive stress layer 20 [(a) to (b) in FIG. 1] [0068] and such would easily reads on the claimed ratio of a silicon content of the second portion (low-refractive surface) to a silicon content of the first portion of the strengthened glass is between 1.2 and 1.4 because the similar process conditions being applied as the applicant’s one (see, [0058],[0059] and [0076] in the instant specification) unless applicants show on the contrary.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is ended without a period (.).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al (US 2016/0207828).
Kashima et al disclose a process of chemically strengthening a glass substrate by bringing a glass into contact with an inorganic salt containing potassium nitrate (KNO.sub.3) [0044],[0045] and aforesaid reads on the claimed “preparing a glass to form a low-refractive surface layer on the bulk glass substrate”.
acid treatment [0080], the surface has a low-density layer 10 in which the surface layer of the compressive stress layer has been denatured, specifically, the density thereof has been reduced [(b) to (c) in FIG. 1].  The low-density layer is formed through leaching of Na and K from the outermost surface of the compressive stress layer [0077]; then removing the low-density layer 10 in alkali treatment from the glass substrate [0086],[0094]; and aforesaid reads on the limitation of removing the low-refractive surface layer by cleaning the low-refractive surface layer.
Kashima et al also disclose that prior to the chemical strengthening treatment, the glass is processed for shaping in accordance with the use thereof, for example, through mechanical processing such as cutting, end surface machining, drilling, etc. [0071] and such would obviously form flaws or cracks on the glass substrate, see also [0113] and [0116].
Kishima et al may not explicitly disclose that the ion-exchange process form the second portion (low-refractive surface layer), wherein a ratio of a silicon content of the second portion (low-refractive surface) to a silicon content of the first portion of the strengthened glass is between 1.2 and 1.4.
Khashima et al’s ion exchange process is the same as the instant ion exchange process and expected to have the same effect, namely the silicon content of the second portion of the glass article, where,  Kashima et al disclose a process of chemically strengthening a glass substrate by bringing a glass into contact with an inorganic salt potassium nitrate (KNO.sub.3) [0044],[0045] and aforesaid reads on the claimed “second portion” which has a silicon -rich layer in a surface of the glass substrate. Kashima et al disclose during the salt treatment, a temperature is maintained not higher than the strain point of the glass to be strengthened (generally 500 to 600.degree. C. [0046].
Therefore, Kashima et al disclose that through the ion exchange, the composition of the glass surface is changed, and the glass surface is densified to form a compressive stress layer 20 [(a) to (b) in FIG. 1] [0068] and such would easily reads on the claimed ratio of a silicon content of the second portion (low-refractive surface) to a silicon content of the first portion of the strengthened glass is between 1.2 and 1.4.

Kashima et al's acid treatment for a glass, a chemically strengthened glass is immersed in an acidic solution, whereby Na and/or K in the surface of the chemically strengthened glass can be substituted with H [0081]-[0082];  and such easily reads on the limitation of "transforming the second portion with the acid solution because this acid treatment does not remove or etch the acid treated glass surface (low-density layer, 10);  and then performing an alkali or base treatment to remove or etch part or all of the low-density layer (10) [0092]-[0095] and therefore, aforesaid teaching reads on the limitation of "applying the second portion with the acid solution includes transforming the second portion into a state that is removed by a base cleaning process using the base solution".

With regards to claim 2, Kashima et al disclose that wherein the acid treatment is performed by using a strong acid [0082] for up to 10 seconds to 5 hours [0084] with a 
With regards to claim 4, Kashima et al disclose that the thickness of the low-density layer is preferably 5 nm or more from the viewpoint of the amount of glass surface removal, more preferably 20 nm or more [0086].
With regards to claim 5, Kashima et al disclose that the amount of the low-density layer to be removed depends on the alkali treatment condition.  An embodiment in which the low-density layer 10 has been completely removed is shown in (d) of FIG. 1 [0103].
With regards to claim 6, without showing any criticality of such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such as the similar process conditions being applied to the glass substrate as discusses above by Kashima et al.
With regards to claim 37, Examiner pointed out that the teaching above would easily encompasses the refractive index of the outermost surface of the glass is smaller than the bulk glass and greater than the air because the similar process conditions are applied as the instant invention and expected to have the similar effects, namely the refractive index of the chemically strengthened glass surface, unless applicants show on the contrary.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al (US 2016/0207828) as applied to claim 1 above, and further in view of Moll et al (US 2013/0273324).
Kashima et al fails to disclose that the glass comprises a compressive region disposed adjacent to a surface thereof and a tensile region disposed inside the glass, wherein a thickness of the low-refractive surface layer is smaller than a compression depth of the compression region.
However, in the same field of endeavor, Moll et al disclose a damage resistance of chemically strengthened glass articles is a result of surface compression layers 151a, 151b formed on the glass substrate by ion-exchange (see FIG. 12); a tensile region 152 disposed inside of the glass substrate 150 [0086], Figure 12, wherein the chemical strengthening process induces first and second strengthened layers 151a, 151b under compressive stress and extending from first and second surfaces of the strengthened glass article 150, respectively [0119]; to preserve compressive strength of the strengthened glass article 150, particularly in the region of the etched feature 112, it may be desirable to ensure that the etched feature depth d.sub.e of the etched feature 112 is less than the depth of layer of the strengthened glass article 150 and because of the deeper DOL of the first and second strengthened layers 151a, 151b, most of the defects or modified regions of the etched feature 112 will be frozen by the high compressive stress, thereby resulting in a strong glass article [0120].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Moll et al’s teaching of having a thickness of the low-stress is smaller than a compression depth on the glass substrate 
As to claim 9, one of ordinary skill in the art before the effective filing date of the claimed invention, would easily recognize that a maximum compressive stress of the etched glass is less than a maximum compressive stress of the glass from the above disclosure, and additionally, Moll et al disclose the strengthened cover glass further includes at least one etched feature formed by laser ablation within the first surface or the second surface having a defect depth that is less than the depth of layer and a surface roughness that is greater than a surface roughness of the first or second surface outside of the at least one etched feature [0045].
As to claim 10, Moll et al disclose above, specifically Moll et al disclose that surface compressions greater than 750 MPa and compressive depth of layer (DOL) greater than 40 .mu.m are readily achieved in chemically strengthened glass articles [0086] but may not disclose the range difference between the maximum compressive stress of the glass and the maximum compression stress of the etched glass. However, it would have been obvious to achieve the claimed stress level as the substrate being etched with the similar process steps, namely acid treatment followed by alkaline treatment (see, Kashima et al’s disclosure above).
With regards to claims 12 and 13, Kashima et al disclose above a similar process conditions as the instant invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to easily recognize that the maximum tensile stress of the glass satisfies the claimed formula as the Kashima et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713